Citation Nr: 1813268	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-17-606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1966, September 1975 to December 1975, August 1980 to September 1984, and February 1991 to April 1991; with additional periods of active duty for training from January 1975 to August 1980 and from March 1986 to November 1999.  

This case comes before the Board of Veterans' Appeals (the Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The July 2010 rating decision denied service connection for the issues of entitlement to service connection for PTSD, service connection for migraine headaches, and for service connection for a low back disability.  The Veteran filed a notice of disagreement with the decision the same month.  In April 2014, a statement of the case was issued in response to the notice of disagreement.  The Veteran submitted a VA Form 9 to perfect an appeal to the Board in May 2014.  The VA Form 9 indicated the Veteran was only appealing the decision as to the back claim.  The Veteran handwrote "severe back problems" in the section for the issues that she wished to appeal to the Board and only included arguments related to her back injury in the her reasons for why she disagreed with the decision.  An appeal for the remaining issues was not submitted; thus, those issues are not before the Board. 

The Veteran initially requested a hearing before the Board.  The Veteran was notified that she was scheduled for a hearing on January 24, 2018, in a December 2017 letter and again in a January 2018 letter.  The December 2017 letter explained the process for rescheduling the hearing and that if she did not show for the hearing that her request for a hearing would be deemed withdrawn.  The January 2018 letter, again, explained the consequences of not appearing for the hearing, and explained that if she did not show for the hearing she must file a motion for a new hearing in writing within 15 days.  

The Veteran did not show for the January 24, 2018, hearing.  The Veteran did not provide cause for missing the hearing.  The Veteran has not submitted a motion for a new hearing.  Thus the Board deems the hearing request withdrawn.  38 C.F.R. § 20.704 (2017). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to obtain additional relevant documentation and to provide the Veteran with a medical examination. 

VA has not obtained the Veteran's service treatment records for her periods of active service from August 1980 to September 1984 and February 1991 to April 1991.  The Veteran's personnel records included DD-214s that indicated these periods of active service, however, there is no indication that the Veteran's service treatment records have been requested for these periods.  Additionally, there does not appear to have been a request for any service treatment records for when the Veteran was serving in the reserves.  VA is required to assist the Veteran in obtaining all service records.  The record does not document that this duty has been fulfilled.  Therefore, a remand is necessary. 

Additionally, the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's low back disability.  VA is obligated to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A (d)(2) (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017).

The Veteran has provided treatment records that indicate that she currently has a disability of the low back.  She has provided written statements that she injured her back while performing her duties as a nurse while on active duty in 1982.  While records relating to this period are still outstanding as noted above, the Veteran is competent to report her own subjective experiences, such as back pain.  Further, the circumstances of the report are consistent with her military occupational specialty.  Thus there is evidence of an event or injury in service.  This evidence is also sufficient to show there may be a relationship to the current disability.  However, the record lacks competent medical evidence that the current disability is related to the in-service event.  Therefore, the Veteran should be provided with a medical examination to determine the nature etiology of her low back disability. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file all outstanding VA records relating to the Veteran's treatment for her low back disability. 

2.  Request the Veteran's service treatment records from her active duty service in the United States Air Force between August 1980 and September 1984.  

If it is determined that these records are not available, the AOJ should make a formal finding of unavailability.  In such an instance, the Veteran should be notified of the unavailability of the records and provided an opportunity to provide the records herself. 

3.  Contact the Veteran to verify her periods of reserve service.  Thereafter, request service treatment records relating to those periods of service. 

If it is determined that these records are not available, the AOJ should make a formal finding of unavailability.  In such an instance, the Veteran should be notified of the unavailability of the records and provided an opportunity to provide the records herself. 

4.  After the above development has taken place, schedule the Veteran for a VA examination to determine the current nature and etiology of her low back disability.  The examiner should review the Veteran's claims file, including a copy of this remand, in conjunction with the examination.  

Any indicated studies or diagnostic tests should be performed.

Based on the examination results and a review of the record, the examiner should:

a.  Identify all current low back disabilities that the Veteran's records or diagnostic testing supports. 

b.  For each identified diagnosis, provide an opinions as to whether it is at least as likely as not (a probability of 50 percent or greater) that the diagnosis is related to active service.

For all of the requested opinions, the examiner should consider the Veteran's lay statements regarding the nature of her symptoms.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

The examiner's attention is directed to the Veteran's lay statements in her May 2014 VA Form 9 regarding an injury to her back in 1982.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

5.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




